EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 05/26/2021.
	Claims 21, 24, 28-29 and 44-45 have been amended.  Claims 1-6, 8-9, 11-13, 15-20, 25, 30, 32-33, 37, 40, 42 and 47 have been canceled.  Overall, claims 7, 10, 14, 21-24, 26-29, 31, 34-36, 38, 39, 41, and 43-46 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification have been overcome.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner's amendment was given in a telephone interview with Mrs. Natalie J. Dean (Reg. No.: 59,073) on June 1, 2021.  During telephone conversation with Mrs. Dean, an agreement was reached to amend claims 21 and 29.
The application has been amended as follows: 
- Claim 21: page 8, line 4, “the first plane” has been changed to -- the first lateral plane--.
Claim 29: page 9, line 12, “comprising a shaped surface” has been changed to --comprising the shaped surface--.
The amendment to claims 21 and 29 has been entered to correct a typo-graphical error.

Drawings
The drawings were received on 01/08/2021.  These drawings are approved.

Allowable Subject Matter
3.	Applicants’ amendments filed on 05/26/2021 have overcome the previously rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Therefore, claims 7, 10, 14, 21-24, 26-29, 31, 34-36, 38, 39, 41, and 43-46 are allowed over the prior art of record.
4.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 21:  the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the lateral surface comprising: a root surface in a first lateral plane, a step surface extending between the root surface, the distal end, and the first edge, and a shaped surface extending between the root surface, the distal end and the second edge, wherein at least a portion of the shaped surface extends away from the first lateral plane to form a first depth of between 0.1 microns and 500 microns between the first lateral plane and the portion of the shaped surface such that the first peripheral tooth profile along the second edge is below the 
	- Regarding claim 29:  the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a lateral surface: having at least a portion thereof in a first lateral plane, defining a first peripheral tooth profile between a leading edge, a trailing edge, and a distal end of the gear tooth, comprising a root surface in the first lateral plane, a step surface extending between the root surface, the distal end, and the leading edge, and a shaped surface extending between the root surface, the distal end and the trailing edge, and comprising the shaped surface extending away from the first lateral plane to form a depth in at least a portion of the lateral surface of the gear tooth such that the first peripheral tooth profile along the trailing edge is below the first lateral plane; wherein the leading edge and the trailing edge do not have the same configuration and, in use, the leading edge is positioned in front of the trailing edge relative to a direction of rotation of the first gear; and a first lateral bushing comprising: Commissioner for PatentsPage 10at least one inner aperture formed therethrough, a bushing base surface surrounding the at least one inner aperture and extending radially to a shape distance from a center of the at least one inner aperture, wherein both the first gear and the first lateral bushing are positioned within a housing such that a lubricating gap is formed between the first gear and the first lateral bushing.
	- Regarding claim 45: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a lateral surface defining a first peripheral tooth profile between a leading edge, a trailing edge, and a distal end of the gear tooth, the lateral surface comprising a root surface in a first lateral plane, a step surface extending between the root surface, the distal end, and the leading edge, and a shaped surface extending between the root surface, the distal end and the trailing edge, and away from the first lateral plane to form a depth in at least a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746